NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted June 20, 2013
                                   Decided July 12, 2013

                                           Before

                            RICHARD D. CUDAHY, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

No. 12‐2788

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff‐Appellee,                        Court for the Western District of Wisconsin.


       v.                                       No. 06‐cr‐48‐wmc‐1


EMMA THOMAS,                                    William M. Conley,
    Defendant‐Appellant.                        Chief Judge.



                                         O R D E R

       Emma Thomas began serving a 5‐year term of supervision after her release in 2009
following a conviction for bank fraud, 18 U.S.C. § 1344. She soon violated the conditions of
her supervised release by testing positive for marijuana and cocaine use, maintaining
contact with felons and drug users, incurring a conviction for disorderly conduct, dropping
out of her drug treatment program, failing to inform her probation officer of her current
address, and possessing a dangerous weapon—leading the court to revoke her supervised
release three times. The court sentenced her to a prison term of one day for the first
revocation, and one year for the second; for her third revocation, the court sentenced her to
a year and a day. Thomas filed a notice of appeal challenging the third revocation, but her
appointed lawyer contends that the appeal is frivolous and moves to withdraw under
Anders v. California, 386 U.S. 738 (1967). Thomas has not responded to counsel’s motion.
No. 12‐2788                                                                                  Page 2

See CIR. R. 51(b). We confine our review to the potential issues identified in counsel’s
facially adequate brief. See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

        Counsel first considers whether Thomas could challenge the revocation based on the
sufficiency of the evidence and properly concludes that this argument would be frivolous.
To revoke a defendant’s supervised release, a district court must find by a preponderance
of the evidence that the defendant violated the terms of supervised release. 18 U.S.C.
§ 3583(e)(3); United States v. Preacely, 702 F.3d 373, 375 (7th Cir. 2012). At the revocation
hearing, Thomas admitted that a drug user frequently visited the residence where she was
living. She also acknowledged that after moving out she failed to alert her probation officer
of her new address. And despite an earlier warning from the judge about possessing
dangerous knives, she testified that she kept in her purse a 7‐inch knife (which she said she
found on the sidewalk and hoped to pawn for money to fix her phone). This evidence was
enough to show that Thomas had violated her conditions of supervised release. See Preacely,
702 F.3d at 375–76; United States v. Musso, 643 F.3d 566, 570–71 (7th Cir. 2011).

        Counsel next asks whether Thomas could challenge her third reimprisonment term
as plainly unreasonable and concludes that such a challenge would be frivolous. We agree.
The court sentenced her to 12 months in prison based on her repeated inability to follow the
conditions of her supervised release, including her disregard of an explicit warning about
possessing dangerous knives. We would presume this sentence to be reasonable because it
falls within the range of 8 to 14 months suggested by the sentencing commission (based on a
Grade C violation and a criminal history category of VI). See U.S.S.G. § 7B1.4(a); United
States v. Berry, 583 F.3d 1032, 1034 (7th Cir. 2009); United States v. Kizeart, 505 F.3d 672,
674–75 (7th Cir. 2007). The judge reasonably applied the relevant § 3553(a) factors by
determining that a 12‐month sentence was appropriate to provide deterrence, protect the
community, and hold Thomas accountable for her failure to comply with the terms of her
supervised release. See 18 U.S.C. § 3553(a)(2)(C), (a)(2)(B); United States v. Neal, 512 F.3d 427,
438–39 (7th Cir. 2008); United States v. Pitre, 504 F.3d 657, 664–65 (7th Cir. 2007).

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.